Opinion by
Judge Cbaig,
In Smith v. Pennsylvania Department of Transportation, 60 Pa. Commonwealth Ct. 319, 431 A.2d 401 (1981), this court recently decided that, where the Pennsylvania Department of Transportation receives a certified record that a driver was convicted under 75 Pa. C. S. §1543(a) of driving while under “suspension,” the department may withhold the operator’s license only for an additional six months, under 75 Pa. C. S. §1543 (b), even though, in view of the facts, the conviction under the same Section 1543(a) should have been for driving while the license was revoked.
In this case, which involves the same situation, modification of the common pleas court order is necessary because the trial court did not have the benefit of our Smith decision when the case was decided.